MEMORANDUM OPINION

No. 04-08-00243-CV

IN THE INTEREST OF A.A.

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-01105
Honorable John J. Specia, Jr., Judge Presiding

Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	October 29, 2008

AFFIRMED

	This is an appeal from the trial court's termination of appellant's parental rights.  Appellant's
court-appointed attorney filed a brief containing a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced.  Counsel concludes the appeal is
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).  See
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21,
2003, no pet.) (applying Anders procedure in appeal from termination of parental rights).  Counsel
provided appellant with a copy of the brief.  Appellant was informed of her right to review the record
and advised of her right to file a pro se brief.  Appellant has not filed a brief.


	After reviewing the record, we agree that the appeal is frivolous and without merit.  The
judgment of the trial court is affirmed.  We GRANT counsel's motion to withdraw.  Nichols v. State,
954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.--San Antonio 1996, no pet.).   
							Sandee Bryan Marion, Justice